EXHIBIT 12.1 WEINGARTEN REALTY INVESTORS COMPUTATION OF RATIOS OF EARNINGS AND FUNDS FROM OPERATIONS TO COMBINED FIXED CHARGES AND PREFERRED DIVIDENDS (Amounts in thousands) Year Ended December 31, 2007 2006 2005 2004 2003 Income from continuing operations $ 151,219 $ 142,456 $ 127,482 $ 88,442 $ 84,492 Add: Portion of rents representative of the interest factor 1,117 1,062 961 963 1,030 Interest on indebtedness 148,829 145,374 129,160 116,142 90,214 Out-of-market mortgage adjustment 6,758 7,464 7,056 5,073 975 Preferred Dividends 25,375 10,101 10,101 7,470 15,912 Income from continuing operations as adjusted $ 333,298 $ 306,457 $ 274,760 $ 218,090 $ 192,623 Fixed charges: Interest on indebtedness $ 148,829 $ 145,374 $ 129,160 $ 116,142 $ 90,214 Out-of-market mortgage adjustment 6,758 7,464 7,056 5,073 975 Capitalized interest 25,025 7,616 2,629 4,992 6,361 Preferred Dividends 25,375 10,101 10,101 7,470 15,912 Portion of rents representative of the interest factor 1,117 1,062 961 963 1,030 Fixed charges $ 207,104 $ 171,617 $ 149,907 $ 134,640 $ 114,492 RATIO OF EARNINGS TO COMBINED FIXED CHARGESAND PREFERRED DIVIDENDS 1.61 1.79 1.83 1.62 1.68 Net income available to common shareholders $ 212,642 $ 294,909 $ 209,552 $ 133,911 $ 97,880 Depreciation and amortization 141,150 131,792 125,742 114,342 90,367 Gain on sale of property (86,076 ) (172,056 ) (87,561 ) (26,316 ) (7,273 ) Funds from operations 267,716 254,645 247,733 221,937 180,974 Add: Portion of rents representative of the interest factor 1,117 1,062 961 963 1,030 Preferred dividends 25,375 10,101 10,101 7,470 15,912 Interest on indebtedness 148,829 145,374 129,160 116,142 90,214 Out-of-market mortgage adjustment 6,758 7,464 7,056 5,073 975 Funds from operations as adjusted $ 449,795 $ 418,646 $ 395,011 $ 351,585 $ 289,105 RATIO OF FUNDS FROM OPERATIONS TO COMBINED FIXED CHARGES AND PREFERRED DIVIDENDS 2.17 2.44 2.64 2.61 2.53
